FRED W. JONES, Jr., Judge.
Burnice H. Wheelington filed suit seeking a declaratory judgment that the West Carroll Parish ordinance prohibiting the sale of 3.2 beer in Ward 4 is unconstitutional. The trial judge ruled for plaintiff citing Johnston v. Morehouse Parish Police Jury, 424 So.2d 1053 (La.App. 2d Cir.1982), writ denied 427 So.2d 1208 (La.1983). We affirm.
The case was submitted to the trial judge on a joint stipulation of fact. Wheelington applied to the West Carroll Police Jury for issuance of a permit for the sale of 3.2 beverages (beer). The request was denied based on ordinances prohibiting the sale of alcohol in all the wards of West Carroll Parish. The ordinances were passed after an election held pursuant to the local option laws as they existed in 1976. The election was ordered July 9, 1976 and was held August 28, 1976. The ordinance effectuating the election was passed October 9, 1976.
Johnston, supra, is applicable to all local option elections held under the provisions of La.R.S. 26:586.1 prior to the repeal of La.R.S. 26:588 by Acts 1980 Number 633, § 1. Johnston therefore is indistinguishable from this case. We are in accord with the well-reasoned Johnston opinion and see no reason to repeat it here.
The judgment is affirmed at appellant’s cost.